Citation Nr: 0116760	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  94-23 726	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
hand disability, including the residuals of a right thumb 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral eye disability.

3.  Entitlement to service connection for back disability.

4.  Entitlement to special monthly pension.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered in November 1993, 
August 1995, and in January 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  The veteran did not appeal an April 1978 decision by the 
RO, which denied entitlement to service connection for the 
residuals of right thumb injury.

2.  Evidence received since the RO's April 1978 decision is 
either cumulative or duplicative of that on file at the time 
of the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for right hand 
disability, including the residuals of a right thumb injury.

3.  The veteran did not appeal an April 1978 decision by the 
RO, which denied entitlement to service connection for 
bilateral eye disability.

4.  Evidence received since the RO's April 1978 decision is 
either cumulative or duplicative of that on file at the time 
of the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for bilateral eye 
disability.

5.  Low back disability was first clinically reported many 
years after service and there is no evidence that it is in 
any way related to service or that degenerative joint disease 
of the lumbar spine is related to the first year after the 
veteran's discharge from service.

6.  The veteran is not bedridden, or a patient in a nursing 
home, nor is he blind or helpless or so nearly helpless as to 
need the regular aid and attendance of another person, nor is 
he substantially confined as a direct result of his 
disabilities, to his dwelling and the immediate premises.


CONCLUSIONS OF LAW

1.  The RO's April 1978, which denied entitlement to service 
connection for the residuals of a right thumb injury, is 
final.  38 U.S.C. § 4005 (1976); 38 C.F.R. § 19.194 (1977). 

2.  The evidence received since the RO's April 1978 decision 
is not new and material to reopen the veteran's claim of 
entitlement to service connection for right hand disability, 
including the residuals of a right thumb injury.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2000).

3.  The RO's April 1978, which denied entitlement to service 
connection for bilateral eye disability, is final.  38 U.S.C. 
§ 4005 (1976); 38 C.F.R. § 19.194 (1977). 

4.  The evidence received since the RO's April 1978 decision 
is not new and material to reopen the veteran's claim of 
entitlement to service connection for bilateral eye 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000).

5.  Back disability was not incurred in or aggravated by 
service; nor may degenerative joint disease of the 
lumbosacral spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).
6.  The criteria for a grant of special monthly pension are 
not met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks entitlement to service connection for right 
hand disability, back disability and bilateral eye 
disability.  Service connection connotes many factors, but 
basically, it means that the facts, shown by the evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Even if the disease at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain disabilities, 
such as arthritis, service connection may be presumed when 
such disability is shown to a degree of 10 percent or more 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Unfortunately, the veteran's service medical records were 
destroyed in a fire at the National Personnel Records Center 
in 1973.  Under such circumstances, the obligation to explain 
findings and conclusions and the obligation to resolve all 
reasonable doubt in favor of the veteran is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

a.  Right Hand Disability

The issue of entitlement to service connection for right hand 
disability, characterized as the residuals of a right thumb 
injury, was previously before the Board in April 1978.  
Evidence on file consisted of the report of the veteran's 
service separation examination; a record of hospitalization 
(VA Form 10-2593) showing that the veteran was hospitalized 
by VA in April 1960; and the report of a VA examination, 
performed in March 1978.  Right thumb disability was first 
clinically reported during the VA examination, when it was 
noted that he had the residuals of an incised wound of the 
radial aspect of the proximal head of the right thumb.  There 
was no competent evidence, however, of a nexus to service; 
and therefore, service connection was denied.  The veteran 
was notified of that decision, as well as his appellate 
rights; however, a Notice of Disagreement was not received 
with which to initiate an appeal.  Accordingly, that decision 
became final.  38 U.S.C.A. § 4005; 38 C.F.R. § 19.194.  The 
veteran now seeks to reopen his claim of entitlement to 
service connection for right hand disability.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the RO's decision in April 
1978 consists of VA outpatient records reflecting treatment 
from February 1980 to June 2000; records reflecting treatment 
by private health care providers from March 1990 to December 
1995; reports of VA examinations, performed in March 1992, 
August and September 1993, and March 1995; and bills for 
medication prescribed in the mid-to-late 1990's.  While new 
in the sense that it was not previously before agency 
decision makers, the additional evidence is essentially 
cumulative in nature.  Indeed, it is completely negative for 
right hand disability of any kind.  Accordingly, the 
additional evidence it is not so significant by itself or in 
connection with evidence previously assembled that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the prior denial of service connection for right 
hand disability, including the residuals of a right thumb 
injury, is confirmed and continued.

While the Board has considered and denied this portion of the 
claim on a ground different from the RO, that is, whether new 
and material evidence has been submitted rather than a de 
novo basis, the veteran has not been prejudiced by the 
Board's decision.  By considering it de novo, the RO accorded 
the claim greater consideration than was warranted under the 
circumstances.  See Elkins v. West, 12 Vet. App. 209 (1999) 
and Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To 
remand the case to the RO for consideration of the issue of 
whether the veteran has submitted new and material evidence 
to reopen this portion of the would be pointless, and, in 
light of the law and regulations cited above, would not 
result in a determination favorable to him.  Op. VA Off. Gen. 
Counsel, Precedent 16-92 (July 24, 1992) (published in VA 
Summary of Precedent Opinions of the General Counsel, 59 Fed. 
Reg. 49,743, 49,747 (1992)).  

b.  Eye Disability

A review of the record discloses that this is also not the 
veteran's first claim of entitlement to service connection 
for eye disability.  In April 1978, the RO initially 
considered the veteran's claim of entitlement to service 
connection for eye disability, including pinguecula, 
hypermetropia, and presbyopia.  Evidence on file consisted of 
the report of the veteran's service separation examination; a 
record of Hospitalization (VA Form 10-2593) showing that the 
veteran was hospitalized by VA in April 1960; and the report 
of a VA examination, performed in March 1978.  That evidence 
showed that the veteran had bilateral eye disability, which 
was first clinically reported during the March 1978 VA 
examination and diagnosed as nasal and temporal pinguecula, 
hypermetropia, and presbyopia.  Although the veteran reported 
that he had gotten oil in his eyes in service, there was no 
competent evidence to confirm such an injury nor was there 
any competent evidence that any of the noted eye disabilities 
were in any way related to service.  Consequently, the RO 
denied entitlement to service connection for eye disability.  
The veteran submitted a timely Notice of Disagreement with 
respect to that decision and was issued a Statement of the 
Case.  However, the RO did not receive his substantive appeal 
(VA Form 1-9) with which to perfect that appeal.  
Accordingly, that decision became final.  38 U.S.C.A. § 4005; 
38 C.F.R. § 19.194.  The veteran now seeks to reopen his 
claim of entitlement to service connection for bilateral eye 
disability.  

Evidence added to the record since the RO's decision in April 
1978 consists of VA outpatient records reflecting treatment 
from February 1980 to June 2000; records reflecting treatment 
by private health care providers from March 1990 to March 
1992 to December 1995; reports of VA examinations, performed 
in March 1992, August and September 1993, and March 1995; and 
bills for medication prescribed in the mid-to-late 1990's.  
During the March 1992 VA examination, the veteran 
demonstrated impaired visual acuity of 20/400, bilaterally, 
correctable to 20/30, bilaterally.  In October 1993, it was 
noted that the veteran had pinguecula and dry eyes.  In March 
1995, a private physician reported that the veteran had 
decreased vision, and following a March 1995 VA examination 
of the veteran's vision, the diagnoses were senile cataract 
of both eyes and refractive error.  It was reported that his 
right eye was correctable to 20/25 and that his left eye was 
correctable to 20/20.  In December 1995, the veteran was 
treated for refractive error.

While new in the sense that it was not previously before 
agency decision makers, the additional evidence is again 
essentially cumulative in nature.  Although the additional 
evidence continues to show the veteran's bilateral pinguecula 
and refractive error and shows a new diagnosis of senile 
cataracts, there remains no competent evidence of nexus 
between any of those disorders and service.  Moreover, it 
should be noted that refractive error is not considered a 
disability within the meaning of the law and regulations 
governing the award of monetary benefits.  38 C.F.R. 
§ 3.303(c).  Accordingly, the additional evidence it is not 
so significant by itself or in connection with evidence 
previously assembled that it must be considered in order to 
fairly decide the merits of the claim.  As such, the prior 
denial of service connection for bilateral eye disability is 
confirmed and continued.

c.  Back Disability

The report of the veteran's service separation examination 
shows that his spine was normal and that there was nothing in 
his personal medical history of clinical significance.  A 
back disorder, variously diagnosed as lumbar scoliosis, 
spondylosis, and a sprained lumbosacral spine, was first 
clinically reported in private medical records, dated in 
March 1990.  Since that time, the veteran has continued to 
complain of back pain which has also been diagnosed as 
paravertebral myositis (see report of VA examination, 
performed in August 1993) and degenerative joint disease of 
the lumbar spine, confirmed by X-rays findings (see report of 
VA examination, performed in March 1995).  In no case, 
however, has there been any competent evidence of a 
relationship between the veteran's back disability and 
service or between his degenerative joint disease and the 
first year after his discharge from service.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of service connection for back disability, both on a 
direct and presumptive basis. 

D.  Miscellaneous

The only reports of a relationship between any of the 
foregoing disabilities and service comes from the veteran.  
While he is qualified to report symptoms that are capable of 
lay observation, he is not qualified to render opinions which 
require medical expertise, such as diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, his contentions, without 
more, cannot support a basis for service connection.

II.  Special Monthly Pension

By a rating action, dated in November 1993, the RO granted 
the veteran a permanent and total disability rating for VA 
pension purposes.  The veteran now seeks a higher level of 
pension due primarily to his professed need for the regular 
aid and attendance of another person.

Increased pension is payable to a veteran by reason of the 
need for aid and attendance or by reason of being housebound.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(a)(1).  The need 
for aid and attendance means being helpless or nearly so 
helpless as to require the aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b).  The 
veteran will be considered to be in such need if he:

1.  Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or

2.  Is a patient in a nursing home 
because of mental or physical incapacity; 
or
3.  Establishes a factual need for aid 
and attendance under the criteria set 
forth in 38 C.F.R. § 3.352 (a).

Section 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the veteran to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521, and who is not in need of 
regular aid and attendance, may also be increased if the 
veteran is "permanently housebound" by reason of disability 
or disabilities.  This requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 
38 C.F.R. § 3.351(d).

In this case, the record does not indicate that the veteran 
is blind, confined to a nursing home, or bedridden.  Thus, to 
prevail, the evidence must show that the veteran meets the 
criteria set forth in 38 C.F.R.  3.352(a) noted above or that 
he is housebound.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

In this case, the veteran has been awarded VA pension 
benefits on the basis of the following non-service-connected 
disabilities:  back disability, evaluated as 40 percent 
disabling; generalized degenerative joint disease, evaluated 
as 10 percent disabling; bilateral hearing loss disability, 
evaluated as non compensable; vertigo, evaluated as 
noncompensable; and skin disability, evaluated as 
noncompensable.  There is no evidence, however, that such 
disabilities render him unable to dress or undress himself; 
prevent him from keeping himself ordinarily clean and 
presentable; require frequent need of adjustment of any 
special prosthetic or orthopedic appliances; or preclude him 
from feeding himself, attending to the wants of nature, or 
protecting himself from hazards or dangers incident to his 
daily environment.  Moreover, there is no evidence that he is 
substantially confined to his dwelling and the immediate 
premises or that he is institutionalized.  Indeed, he has 
been able to leave his premises without assistance and keep 
numerous medical appointments with private health care 
providers as well as VA.  Finally, the Board notes that there 
are no reports from any of the veteran's examiners or health 
care providers that he requires the regular aid and 
attendance of another person or that he is housebound as a 
result of his multiple disabilities.  Accordingly, there is 
no basis to grant the veteran special monthly pension 
benefits.

III.  NEW LEGISLATION

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran, including the Statements of the Case and 
several evidence requests, the veteran was notified of the 
evidence necessary to substantiate his claims.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder.  The 
Board acknowledges that the veteran's service medical records 
were destroyed in a fire; however, the RO made multiple 
attempts to obtain such records, and the veteran's service 
separation record is available.  When considered with the 
post-service evidence, it is clear that the disabilities for 
which service connection has been claimed had their onset 
many years after service and are unrelated thereto.  Post-
service evidence includes numerous outpatient treatment 
records from private health care providers, as well as the VA 
and the reports of multiple VA examinations.  The veteran has 
not identified any outstanding evidence which could be used 
to support any of the issues on appeal, nor has he contended 
that the VA examinations were inadequate for rating purposes.  
Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has not exercised that right.  
Accordingly, the Board is of the opinion that the VA has met 
its duty to assist the veteran in the development of this 
appeal and that there is no need for further development at 
this time.
ORDER

No new and material evidence having been submitted, the 
request to reopen the claim of entitlement to service 
connection for right hand disability is denied.

No new and material evidence having been submitted, the 
request to reopen the claim of entitlement to service 
connection for bilateral eye disability is denied.

Entitlement to service connection for back disability is 
denied.

Entitlement to special monthly pension is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

